DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 03/05/2021.  Claims 1-2, 9, 11-12, 14 and 20 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s argument with respect to amended claim 2 has been considered but is moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Park has been used for new ground(s) of rejection. Examiner would further like to address Applicant’s argument with respect to amended claim 1.
Applicant’s arguments filed on 03/05/2021 have been fully considered but they are not persuasive.
Applicant submits “Therefore, Applicant respectfully submits that Shin and Jinta do not appear to disclose or suggest at least (emphasis added): a power supply configured to provide a power source voltage to the first power line and the second power line and configured to vary the power source voltage between a first voltage level and a second voltage level independently in the first power line and the second power line in accordance with a frame period as now recited  (Remarks, page 12, the third-fourth paragraphs)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “a power supply configured to provide a power source voltage to the first power line and the second power line and configured to vary the power source voltage between a first voltage level and a second voltage level independently in the first power line and the second power line in accordance with a frame period”. Shin discloses a power supply (figure 6, a power supply provide a power source voltage that is varied independently to “VDDa” and “VDDb”) configured to provide a power source voltage that is varied independently to the first power line and the second power line (paragraph 73, a plurality of power supply lines to which respective power supply voltages are provided). Jinta further teaches a display device (figure 1, display apparatus “1”) with a power supply (figure 1, power line driving unit “24”) configured to vary the power source voltage between a first voltage level and a second voltage level (figure 6, “Vini” and “Vccp”) independently in a first power line and a second power line in accordance with a frame period (figure 5, first power line “DSA” and second power line “DSB”, figure 6, vary the power source voltage between “Vini” and “Vccp” independently in a first power line “DSA” and second power line “DSB” in accordance with a frame period). Therefore, Shi, as modified above discloses the amended claim limitation “a power supply configured to provide a power source voltage to the first power line and the second power line and configured to vary the power source voltage between a first voltage level and a second voltage level independently in the first power line and the second power line in accordance with a frame period”. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US. Pub. No. 2005/0110723, hereinafter “Shin”) in view of Jinta et al. (US. Pub. No. 2014/0035890, hereinafter “Jinta”).
As to claim 1,    (Currently Amended) Shin discloses a display device [figure 5, OLED display “50’”] comprising:
a display unit [figure 6, display unit] comprising a first display area [figure 6, first four rows display area with a first scan line “S1”, a first power line “VDDa” and first pixels “P11, P12”-“P12n-1, P12n”] where a first scan line, a first power line, and first pixels connected to the first scan line and the first power line are contiguously located, and a second display area [figure 6, second four rows display area with a second scan line “S2”, a second power line “VDDb” and second pixels “P21, P22”-“P22n-1, P22n”] where a second scan line, a second power line, and second pixels connected to the second scan line and the second power line are contiguously located;
a scan driver [figure 5, gate line driving circuit “510”] configured to sequentially provide a scan signal to the first scan line and the second scan line [paragraph 72, the gate line driving circuit “510” sequentially generates scan signals S1-Sm to the gate lines]; and

Shin does not disclose a power supply configured to vary the power source voltage between a first voltage level and a second voltage level independently in the first power line and the second power line in accordance with a frame period.
Jinta teaches a display device [figure 1, display apparatus “1”] with a power supply [figure 1, power line driving unit “24”] configured to vary the power source voltage between a first voltage level and a second voltage level [figure 6, “Vini” and “Vccp”] independently in a first power line and a second power line in accordance with a frame period [figure 5, first power line “DSA” and second power line “DSB”, figure 6, vary the power source voltage between “Vini” and “Vccp” independently in a first power line “DSA” and second power line “DSB” in accordance with a frame period].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Shin to have the power supply configured to vary the power source voltage between a first voltage level and a second voltage level independently in a first power line and a second power line in accordance with a frame period, as taught by Jinta, in order to have a display unit with narrowed periphery region and a simple configuration (Jinta, paragraph 4).
As to claim 9,    (Currently Amended) Shin discloses the display device of claim 1.
is configured to operate in a first mode or in a second mode, is configured to change the power source voltage in the second mode, and is configured to maintain the power source voltage constant in the first mode.
Jinta teaches a display device [figure 1, display apparatus “1”] wherein a power supply operate in a first mode or in a second mode [figure 6, initialization mode and light emitting mode], is configured to change the power source voltage in the second mode, and is configured to maintain the power source voltage constant in the first mode [figure 6, the power source voltage is maintained constant in light emitting mode].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Shin to have the power supply operate in a first mode or in a second mode, is configured to change the power source voltage in the second mode, and is configured to maintain the power source voltage constant in the first mode, as taught by Jinta, in order to have a display unit with narrowed periphery region and a simple configuration (Jinta, paragraph 4).
As to claim 10,    (Original) Shin, as modified by Jinta, discloses the display device of claim 9, except for wherein a driving frequency of the scan driver while the power supply is driven in the first mode is greater than a driving frequency of the scan driver while the power supply is driven in the second mode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a driving frequency of the scan driver while the power supply is driven in the first mode greater than a driving frequency of the scan driver while the power supply is driven in the second mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
claim 11,    (Currently Amended) Shin, as modified by Jinta, discloses the display device of claim 10, wherein a change amount or a change rate of [[the]] a driving current flowing in each of the first pixels during one frame period is maintained constant in a first period corresponding to the first mode and in a second period corresponding to the second mode [Jinta, figure 6, change rate of power signal is maintained constant in first period]. In addition, the same rationale is used as in rejection for claim 9.
As to claim 12,    (Currently Amended) Shin discloses the display device of claim 1.
Shin does not disclose wherein the power supply comprises:
a first power generator to generate a first power source voltage having [[a]] the first voltage level;
a second power generator to generate a second power source voltage having [[a]] the second voltage level; and
a first switching unit to connect the first power line to one of the first power generator and the second power generator.
Jinta teaches a display device [figure 1, display apparatus “1”] wherein a power supply [figure 5, power signal generation unit “29”] comprises:
a first power generator to generate a first power source voltage having a first voltage level [figure 18, a first power source voltage having a first voltage level “Vini”];
a second power generator to generate a second power source voltage having a second voltage level [figure 18, a second power source voltage having a second voltage level “Vccp”]; and

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Shin to comprise a first power generator to generate a first power source voltage having a first voltage level; a second power generator to generate a second power source voltage having a second voltage level; and a first switching unit to connect the first power line to one of the first power generator and the second power generator, as taught by Jinta, in order to have a display unit with narrowed periphery region and a simple configuration (Jinta, paragraph 4).
As to claim 13,    (Original) Shin, as modified by Jinta, discloses the display device of claim 12, wherein the power supply further comprises:
a third power generator to generate a third power source voltage having a third voltage level [Jinta, figure 16, a third power source voltage “DSC” having a third voltage level].
Shin, as modified by Jinta, discloses the claimed invention except for the first switching unit to connect the first power line to one of the first power generator, the second power generator, and the third power generator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first switching unit to connect the first power line to one of the first power generator, the second power generator, and the third power generator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to claim 15,    (Original) Shin discloses the display device of claim 1.

at least some of the display areas have the same size as each other.
Jinta teaches a display device [figure 1, display apparatus “1”] wherein a display unit comprises ten or more display areas [figure 4, 1080 scan lines which include ten or more display areas if divided by 4 lines per section], and
at least some of the display areas have the same size as each other [figure 4, each area has 4 scan lines].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Shin to have the display unit comprise ten or more display areas, and at least some of the display areas have the same size as each other, as taught by Jinta, in order to have a display unit with narrowed periphery region and a simple configuration (Jinta, paragraph 4).
As to claim 16,    (Original) Shin, as modified by Jinta, discloses the display device of claim 15, wherein the display areas correspond to pixel rows, respectively [Jinta, figure 4, each area has 4 scan lines]. In addition, the same rationale is used as in rejection for claim 15.
As to claim 17,    (Original) Shin discloses the display device of claim 1.
Shin does not disclose wherein each of the first and second pixels comprises a light emitting element connected to the first power line and a third power line, and
an anode of the light emitting element is connected to the first power line and a cathode of the light emitting element is connected to the third power line.
Jinta teaches a display device [figure 1, display apparatus “1”] wherein each of first and second pixels comprises a light emitting element connected to a first power line and a third 
an anode of the light emitting element is connected to the first power line and a cathode of the light emitting element is connected to the third power line [figure 2, anode of OLED is connected to “PL” and cathode is connected to “Vcath”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Shin to comprise a light emitting element connected to a first power line and a third power line, and an anode of the light emitting element is connected to the first power line and a cathode of the light emitting element is connected to the third power line, as taught by Jinta, in order to have a display unit with narrowed periphery region and a simple configuration (Jinta, paragraph 4).
As to claim 18,    (Original) Shin discloses the display device of claim 1.
Shin does not disclose wherein each of the first pixels comprises a light emitting element connected to the first power line and a third power line, and
an anode of the light emitting element is connected to the third power line and a cathode of the light emitting element is connected to the first power line.
Jinta teaches a display device [figure 1, display apparatus “1”] wherein each of the first pixels comprises a light emitting element connected to the first power line and a third power line [figure 2, each pixel has a light emitting element “OLED” connected to a first power line and a third power line], and
an anode of the light emitting element is connected to the third power line and a cathode of the light emitting element is connected to the first power line [figure 2, anode of OLED is connected to “PL” and cathode is connected to “Vcath”].

As to claim 19,    (Original) Shin discloses the display device of claim 1, wherein the first pixels and the second pixels are configured to sequentially emit light in response to the scan signal [paragraphs 26 and 50, the EL elements of first pixels and second pixels are sequentially driven per given period of the interval].
As to claim 20,    (Currently Amended) Shin discloses the display device of claim 1, further comprising a data driver [figure 5, data line driving circuit “520”] configured to provide a data signal to a data line [paragraph 72],
wherein the data line is included in the display unit, and extends across the first display area and the second display area [figure 6, data line “D1-Dn” is included in the display unit and extends across first display area and second display area], and
wherein at least one of the first pixels and at least one of the second pixels are connected to the data line [figure 6, at least one of first pixels and second pixels are connected to data line “D1-Dn”].
Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jinta, as applied to claim 1 above, further in view of Park et al. (US. Pub. No. 2010/0033409, hereinafter “Park”).
claim 2,    (Currently Amended) Shin, as modified by Jinta, discloses the display device of claim 1, wherein 
the first voltage level is set so that a driving current flows in each of the first pixels and the second pixels [paragraph 63, the voltage “Vccp” is a voltage used to flow a current Ids to cause the OLED to emit light], 
the second voltage level is higher than the first voltage level [Jinta, figure 6, “Vccp” is higher than “Vini”], 
a voltage level of the power source voltage provided to a first power line at a first time point changes from the second voltage level to the first voltage level [Jinta, figure 6, power line “DSB” changes from “Vccp” to “Vini” at a first time point], and
a voltage level of the power source voltage provided to a second power line at the second time point different from the first time point changes from the second voltage level to the first voltage level [Jinta, figure 6, “DSA” changes from “Vini” to “Vccp” at a second time point different from the first time point].
Shin, as modified by Jinta, does not disclose the second voltage level is set so that a driving current flows in each of the first pixels and the second pixels.
However, Jinta teaches the second voltage level is set so that sub-pixels are initialized by turning on the driving transistor [paragraph 72].
Park teaches a display device wherein a second voltage level is set so that a driving current flows in each of first pixels and second pixels [paragraph 40, the initialization voltage is sent to enable the current to flow through OLED].

As to claim 3,    (Original) Shin, as modified by Jinta and Park, discloses the display device of claim 2, wherein the scan signal of a gate-on voltage level is provided to the first scan line at a third time point [Jinta, figure 6, a gate-on voltage level is provided to WS(3) at a third time point],
the scan signal of a gate-on voltage level is provided to the second scan line at a fourth time point different from the third time point [Jinta, figure 6, a gate-on voltage level is provided to WS(4) at a fourth time point],
an interval between the first time point and the third time point is equal to an interval between the second time point and the fourth time point [Jinta, figure 6], and
the gate-on voltage level is a voltage level to turn on transistors included in each of the first and second pixels [Jinta, figure 6, paragraph 69]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4,    (Original) Shin, as modified by Jinta and Park, discloses the display device of claim 3, wherein the first time point is equal to the third time point, and the second time point is equal to the fourth time point [Jinta, figure 6, the first time point is equal to the third time point, and the second time point is equal to the fourth time point]. In addition, the same rationale is used as in rejection for claim 1.
claim 5,    (Original) Shin, as modified by Jinta and Park, discloses the display device of claim 4, wherein k scan lines are arranged sequentially in the first display area [Shin, figure 6, first four scan lines arranged sequentially], and
the first scan line is a first arranged scan line of the k scan lines or adjacent to the first arranged scan line of the k scan lines [Shin, first scan line].
As to claim 6,    (Original) Shin, as modified by Jinta and Park, discloses the display device of claim 4, wherein k scan lines are arranged sequentially in the first display area [Shin, figure 6, first four scan lines arranged sequentially], and
the first scan line is a k-th arranged scan line of the k scan lines or adjacent to the k-th arranged scan line of the k scan lines [Shin, first scan line is k-th scan line].
As to claim 7,    (Original) Shin, as modified by Jinta and Park, discloses the display device of claim 4, wherein k scan lines are arranged sequentially in the first display area [Shin, figure 6, first four scan lines arranged sequentially], and
the first scan line is adjacent to a k/2-th arranged scan line of the k scan lines [Shin, figure 6, first scan line is adjacent to a 2nd scan line].
As to claim 8,    (Original) Shin, as modified by Jinta and Park, discloses the display device of claim 3, wherein the first time point is equal to the fourth time point [Jinta, figure 6, the first time point is equal to the fourth time point]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: 
14. Claim 14 has been rewritten into independent form including the allowable subject matter indicated in the previously office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622